Dorothy M. Weber, Esq.

SHUKAT ARROW HAFER WEBER
& HERBSMAN, L.L.P.

494 Eighth Avenue, 6" Floor

New York, New York 10001
dorothy@musiclaw.com

(212) 245-4580

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EXPERIENCE HENDRIX, L.L.C., a Washington
Limited Liability Company, and AUTHENTIC Case No. 1:17-cv-1927(PAE)
HENDRIX, LLC, a Washington Limited Liability
Company,
Plaintiffs,

-~against-

ANDREW PITSICALIS, an individual; LEON
HENDRIX, an individual; PURPLE HAZE
PROPERTIES, LLC, a Nevada Limited Liability
Company; ROCKIN ARTWORK, LLC, a Nevada
Limited Liability Company; CARMEN COTTONE
a/k/a CARMEN THOMAS ANDOLINA a/k/a CARM
COTTONE, an individual d/b/a PARTNERS AND
PLAYERS, a New York Company and d/b/a
DYNASTY GOURMET FOODS, a New York
Company; C-LIFE GROUP, LTD., a New York
Corporation; and BIC CORPORATION, a Connecticut
corporation; FIREFLY BRAND MANAGEMENT,
LLC, a California Limited Liability Company;
FIREFLY CONSUMER PRODUCTS, INC., a
California Corporation; CYNTHIA MODDERS, an
individual; GRASSROOTS CLOTHING, LLC, d/b/a
GRASSROOTS CALIFORNIA, a Colorado Limited
Liability Company; KURT S. ADLER, INC., a New
York Corporation; FREEZE, a division of CENTRAL
MILLS, INC., and GREEN CURES & BOTANICAL
DISTRIBUTION, INC.,

Defendants.

 

STIPULATED PROTECTIVE ORDER

 
The parties to this Action (the “Parties”) hereby stipulate to the following Protective Order
to apply to documents, information, and testimony produced or disclosed in this Action that

contain trade secrets or other confidential or proprietary information.

Definitions and Designation Procedures

I. Confidential Information. The Parties may designate as “Confidential,” by
stamping or by designating by other appropriate means, any documents, information or testimony
produced in accordance with the Federal Rules of Civil Procedure or by agreement, including,
without limitation, interrogatory answers, responses to requests for admission, deposition
transcripts and exhibits, pleadings, motions, briefs, affidavits, and declarations (collectively,
“Material”) containing any confidential, proprietary, and/or trade secret information
(“Confidential Information”).

2. Confidential: Attorneys’ Eyes Only Information. The Parties also may designate
as “Confidential: Attorneys’ Eyes Only,” by stamping or other appropriate means, any Material
containing highly sensitive confidential, proprietary, and/or trade secret business, financial, or
technica! information including, for example, marketing information or plans, customer lists,
vendor relationships, margins, costs, and the like, that would likely cause competitive damage if
it were to be disclosed (“Confidential: Attorneys’ Eyes Only Information”).

3. Time For Making Confidential Designations.

(a) Except as otherwise permitted under this Paragraph 3, designation of any
Material as “Confidential” or “Confidential: Attorneys’ Eyes Only” must be made before a copy

of the Material is produced by one party to another party.

2 of 11
(b) =‘ If'a party through inadvertence produces or provides any Material without
designating it as “Confidential” or “Confidential: Attorneys’ Eyes Only”, the Producing Party may
give written notice to the Receiving Party or Parties that the Material is “Confidential” or
“Confidential: Attorneys’ Eyes Only” and should be treated in accordance with the provisions of
this Protective Order. The Receiving Party or Parties must treat such Material as “Confidential”
or “Confidential: Attorneys’ Eyes Only” from the date such notice is received. Disclosure of such
Material prior to receipt of such notice to persons not authorized to receive “Confidential” or
“Confidential: Attorneys’ Eyes Only” Material shall not be deemed a violation of this Protective
Order; however, those persons to whom disclosure was made are to be advised that the Material
disclosed is “Confidential” or “Confidential: Attorneys’ Eyes Only” and must be treated in
accordance with this Protective Order.

(c) In the case of deposition transcript pages, the designating party must state
on the record that the testimony is “Confidential” or “Confidential: Attomeys’ Eyes Only”; in the
alternative, information disclosed at a deposition may also be designated as “Confidential” or
“Confidential: Attorneys’ Eyes Only” by notifying all parties in writing within ten (10) business
days of the receipt of the transcript of those pages and lines that are to be so designated. All
transcripts shall be treated as if designated “Confidential: Attorneys’ Eyes Only” and subject to
this Protective Order until expiration of such ten (10) business day period. Unless designated in
accordance with this Paragraph, any confidentiality is waived unless otherwise stipulated or
ordered. When Confidential Information or Confidential: Attorneys’ Eyes Only Information is
discussed, quoted or referred to in a deposition, the disclosing party shall ensure that only persons
qualified to have access are present. In the event that any question asked at a deposition calls for

or requires the disclosure of Confidential Information or Confidential: Attorneys’ Eyes Only

3 of 11
Information, any party may request at the deposition that the portion of the deposition transcript
relating to such question be treated as “Confidential” or “Confidential: Attorneys’ Eyes Only.” If
so requested, the reporter shall mark each page of the transcript designated, or the entire transcript,
as “Confidential” and/or “Confidential” Attorneys’ Eyes Only,” and any related exhibits,
substantially as follows: “Confidential — Subject To Protective Order” or “Confidential:
Attorneys’ Eyes Only — Subject To Protective Order.” Further, any media containing Confidential
Information or Confidential: Attorneys’ Eyes Only Information from the deposition, including
computer disks, videotapes, DVDs, CDs, or other electronic media, also shall be clearly labeled in
accordance with this Paragraph by the reporter.

Access to Materials Designated Confidential
Or Confidential: Attorneys’ Eyes Only

4. Access To Confidential Materials. Materials designated “Confidential”, and
information derived therefrom, will not be disclosed to or used by anyone except the following
persons, and by these persons solely for purposes of this Action:

(a) __ officers or employees of each party having a need to know such information
only for the purposes of this Action (subject to Paragraph 6, below);

(b) Counsel for the Parties (including in-house counsel) and their employees
involved in the conduct of this Action;

(c) Experts and consultants retained by any of the Parties who have a need for
such information to assist in this Action (subject to Paragraph 6, below);

(d) ‘Persons or entities that provide litigation support services (e.g.,
photocopying, videotaping, translating, preparing exhibits or demonstrations, coding, organizing,
storing or retrieving data in any form or medium, etc.) and their employees and subcontractors

(‘Professional Vendors”), retained by Counsel for the Parties in connection with this Action;

4ofl1
(e) During deposition, to any deposition witness where necessary to the
testimony of such witness (subject to Paragraph 6, below) (however, the Parties may not disclose
“Confidential; Attorneys’ Eyes Only” documents or information to persons to whom such
information was not previously known, without the consent of the Producing Party or Court
Order);

(f) The Court, Court personnel, court reporters, and similar personnel; or

(g) | Any other person with the prior written consent of the Producing Party
(subject to Paragraph 6, below).

5. Access to Confidential: Attorneys’ Eyes Only Materials. Materials designated
“Confidential: Attomeys’ Eyes Only”, and information contained therein, will be subject to the
same protections as provided for Confidential Information set forth in Paragraph 4 above except
that such Confidential: Attorneys’ Eyes Only Information may not be shown to or used by: (i) any
non-attorney described in Paragraph 4(a) above without prior written consent by the Producing
Party; or (ii) persons described in Paragraph 4(c) above without following the procedure set forth
in Paragraph 7, below; or (iii) Professional Vendors described in Paragraph 4(d) above, unless
the Receiving Party shall advise counsel for the Producing Party of such intended disclosure no
less than seven days prior to disclosure, during which time the Producing Party may seek
emergency relief from the Court.

' 6. Consent To Be Bound. Prior to receiving, being shown or using Confidential
Information or Confidential: Attomeys’ Eyes Only Information, persons falling in the categories
listed in Paragraph 4, other than subsections (b) and (e) thereof, must be shown a copy of this
Protective Order, and must agree in writing (by signing the Acknowledgement attached hereto as

Exhibit A), or orally on the record during deposition, to be bound by its terms.

5 of 11
7. Procedures Governing Experts And Consultants:

(a) Confidential Materials. Counsel desiring to disclose Materials designated
“Confidential” to any expert (including consulting or testifying experts) must first obtain the
signed Acknowledgement undertaking from that expert in the form that is attached hereto as
Exhibit A. Each expert must designate any assistants who would require access to such
Confidential Information and Counsel must obtain signed Acknowledgements from each of those
designated assistants. Counsel must maintain these signed Acknowledgements and serve copies
of them on opposing counsel as follows: (a) for testifying experts, at the time that Party discloses
its expert witnesses, and (b) for non-testifying consultants, at the conclusion of the lawsuit.

(b) Confidential: Attorneys Eyes Only Materials. Counsel desiring to disclose
Materials designated “Confidential: Attorneys’ Eyes Only” to any expert must serve on opposing
counsel a copy of a signed Acknowledgement for each expert and each expert’s designated
assistants (in the form that is attached hereto as Exhibit A). For a period of ten (10) calendar days
after such service, Confidential: Attorneys Eyes Only Information may not be disclosed to the
expert or designated assistants. Within the ten-day period, the Producing Party may serve a written
notice of objection to disclosure of confidential information to the expert or designated assistants.
If the party wishing to disclose “Confidential: Attorneys’ Eyes Only” information to such an expert
and/or designated assistants wishes to challenge such an objection, the party may file a motion
with the Court challenging such objection. The burden of establishing that the disclosure of such
information to the proposed expert and/or designated assistants will likely harm the Producing
Party shall be upon the Producing Party. Further, if an objection is made and/or a motion is filed
with the Court seeking the disclosure of such information to an expert and/or designated assistants,

the Receiving Party shall not disclose any such information to the expert and/or designated

6 of 11
assistants until the Court has ruled upon the motion or the parties have otherwise agreed upon such
disclosure in writing.
Challenge To Designations
8. If a Receiving Party challenges the designation of any Material as “Confidential”
or “Confidential: Attorneys’ Eyes Only,” the Party shall provide written notice of such challenge
to the Producing party, and the Parties shall attempt to resolve any change in good faith. If the
Parties continue to disagree after three business days of the date of the written notice is received
as to whether particular Material should be subject to the terms of the Stipulated Protective Order,
then the Producing Party may seek an order from the Court recognizing that particular Material
should be subject to the Stipulated Protective Order. Such Material shall not be subject to the
terms of the Stipulated Protective Order until a Court Order is issued. The Receiving Party shall
not release the subject Material to any person who would not have access if the Material were to
be protected until fourteen days after the Parties declare they cannot resolve the designation
dispute. The burden of filing the motion and proving the need to protect the Materia! will be on
the Party asserting that the Material is confidential and deserving of protection.
Other Provisions
9. Filing Under Seal. All Materials filed with the Court that contain Materials
designated “Confidential” or “Confidential: Attorneys’ Eyes Only” must be filed under seal,
unless the Court rules or othérwise provides.
10. Return of Materials. Upon completion of the Action and if requested by the
Producing Party, the original and all copies of all Materials containing Confidential Information
or Confidential: Attorneys’ Eyes Only Information must be returned to counsel for the Producing

Party or destroyed. The non-producing parties must provide to counsel for the Producing Party

7 of 11
a certificate reflecting such disposition. The Parties and their counsel will not be required to
retum any Material that was admitted into evidence at trial or that contains a non-producing
party’s own privileged communications or attorney work product. Further, the attorneys of

record may retain one set of documents produced for archival purposes only.

11. Scope of Protective Order. Nothing in this Protective Order restricts any Party
from using or disclosing its own Confidential Information or Confidential: Attorneys’ Eyes Only
Information for any purpose. Confidential Information or Confidential: Attomeys’ Eyes Only
Information shall not include any Material which:

(a) —_— At the time of the disclosure hereunder is available to the public; or

(b) After disclosure hereunder becomes available to the public through no act,
or failure to act, by the Receiving Party; or the Receiving Party can show: (i) was already known
to the Receiving Party; (ii) was independently developed by the Receiving Party; or (iii) was
received by the Receiving Party, after the time of disclosure hereunder, from a third party having

the right to make such disclosure.

12. Retention of Jurisdiction. The Parties and any other person subject to the terms
of this Protective Order agree that the Court has and retains jurisdiction during and after this
. Action is terminated for the purpose of enforcing this Protective Order. The obligations of this

Protective Order shali survive the termination of the Action and continue to bind the Parties.

13. Application to the Court, This Protective Order is without prejudice to the right

of any interested party to apply to the Court for an order permitting the disclosure of any

8 of 11
Confidential Information or Confidential: Attorneys’ Eyes Only Information or to apply for an

order modifying or limiting this Protective Order in any respect.

Dated: 1/23/2020

SHUKAT ARROW HAFER WEBER Diana Mohyi Attorney at Law P.C.
& SMAN, LLP

By: By: Ku,

)) o(othy M. Wel ef Diana T Mohyi, Esq.

9 Eighth Ave ue, Sixth Floor 319 East 8" Street, 1B,
New York, NY 10001! New York, New York, 10009
T: (212) 245-4580 T: 248-910-6352

F; (212) 956-6471 DTMohyi ¢ gmail.com

dorothy@musiclaw.com

Attorney for GRASSROOTS CLOTHING, LIC,
Attorneys for Plaintiffs d@/b a GRASSROOTS CALIFORNIA, a
Colorado Limited Liability Company

SO ORDERED. Aunl A XY geoly

PAUL A. ENGELMA YER
United States District Judge

Dated: January 28, 2020
New York, NY

9 of 11
